Citation Nr: 0722781	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-25 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, decreased concentration, memory loss, 
and sleep impairment, also classified as dysthymia, claimed 
as secondary to the Persian Gulf War.  

2.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by joint pain of the spine, hands and knees 
claimed as secondary to the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran served on active duty from January 1990 to May 
1990 and November 1990 to November 1998.  She also served on 
active duty from December 1990 to April 1991 in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Seattle, 
Washington, Regional Office RO) of the Department of Veterans 
Affairs (VA).  The case was then transferred to the Roanoke, 
Virginia, RO and came to the Board from that RO.


FINDINGS OF FACTS

1.  A chronic disability manifested by joint pain is not of 
service origin or related to any incident of service to 
include due to an undiagnosed illness as a result Persian 
Gulf War service.

2.  The record does not contain competent medical diagnosis 
of a disability manifested by joint pain.  Lumbar spondylosis 
was first shown years post service and is not shown to be 
related thereto.

3.  A chronic disability manifested by fatigue, decreased 
concentration, memory loss, and sleep impairment are not of 
service origin or related to any incident of service to 
include due to an undiagnosed illness as a result Persian 
Gulf War service.

4.  Dysthymia, first found many years after service, is not 
related to disease or injury in service.



CONCLUSIONS OF LAW

1.  An illness or combination of illnesses manifested by 
joint pain of multiple joints due to an undiagnosed illness 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 

2.  An illness or combination of illnesses manifested by 
dysthmyia, fatigue, decreased concentration, memory loss, and 
sleep impairment due to an undiagnosed illness were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in April 2002 and March 2005.  Furthermore, while 
this case was undergoing development, the case of 
Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in February 2007.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with her claims.  The RO has contacted 
all of the medical providers listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Chronic disability resulting from an illness or combination 
of illnesses manifested by fatigue, decreased concentration, 
memory loss, and sleep impairment, also claimed as related to 
dysthymia, claimed as secondary to the Persian Gulf War

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

The veteran is contending that she has chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, decreased concentration, memory loss, 
and sleep impairment.  In this regard, the lay statements 
describing related symptoms are considered competent 
evidence.  However, as referred to above, a layperson is not 
competent to give a medical opinion on actual diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

While the veteran served in Southwest Asia and has complained 
of various symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  Review of the medical 
evidence of record shows that the veteran has had extensive 
evaluations by VA.  The Board notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect diagnoses that have not 
been related to service.  During a January 2004 VA 
examination, the veteran complained of insomnia, psychomotor 
retardation, fatigue, decreased concentration and diminished 
memory.  The physician indicated that this was likely 
situational depression due to her husband's absence.  The 
diagnosis was dysthymic disorder.  

Moreover, no physician has indicated that the veteran's 
continuing complaints of fatigue, decreased concentration, 
memory loss and sleep impairment to the Persian Gulf War.  In 
fact, the veteran underwent VA psychiatric examination in 
November 2006.  The veteran continued to voice similar 
complaints.  Significantly, the examiner did not diagnose a 
chronic disorder.  

Even assuming that the veteran had a chronic disability of 
fatigue and sleep impairment, a problem arises with the fact 
that her current "fatigue and insomnia" disability has not 
developed to a degree of 10 percent, as required by 38 C.F.R. 
§ 3.317(a)(1)(i).  As the veteran's complaints have for the 
most part centered on fatigue, insomnia, and loss of 
concentration, the Board reviewed the diagnostic code that 
pertains to Chronic Fatigue Syndrome in determining whether 
the level of disability of 10 percent or higher has been met.  
Diagnostic Code 6354 provides for Chronic Fatigue Syndrome 
(CFS).  38 C.F.R. § 4.88(b).  Under that code, a 10 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication.  A review of 
the available records does not show that the veteran has been 
incapacitated, as defined in the note following Diagnostic 
Code 6354, by her chronic fatigue or that she has been 
prescribed medication specifically for chronic fatigue.    

Chronic disability resulting from an illness or combination 
of illnesses manifested by joint pain claimed as secondary to 
the Persian Gulf War

In regard to her complaints of joint pain, the veteran has 
well documented medical evidence of carpal tunnel syndrome, 
bilateral wrist tendonitis, DeQuarvaines syndrome, mid-cycle 
pelvic pain secondary to ovulation, ostitis condensans ilei 
of the left hip, sprained left ankle, and spondylosis of the 
lumbar spine.  Since there is, of record, medical evidence 
attributing the appellant's joint pain to clinically 
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are not met.  

Indeed, there are no objective indications of chronic 
disability due to joint pain, as distinguished from the 
discomfort associated with her diagnosed disorders.  The 
Board notes that she also complains of left shoulder and 
bilateral knee disabilities.  VA examination in October 2006 
failed to diagnose any definitive disability.  X-rays of the 
knees and left shoulder were normal.  While the etiology of 
the veteran's complaints of left shoulder and bilateral knee 
pain has not been determined, they have not been medically 
linked to Persian Gulf syndrome.   

It bears emphasis that the veteran's complaints of joint 
pain, while pertinent to her claim, nevertheless constitute 
subjective complaints that, standing alone, do not satisfy 
the criteria for disability resulting from undiagnosed 
illness.  Objective indications capable of independent 
verification, or objective evidence perceptible to an 
examining physician, must be shown.  38 C.F.R. § 3.317.  This 
is not to say that the veteran has not experienced some form 
of joint pain; it is only to say that those complaints for 
the most part, have a basis in diagnosable disabilities, not 
in undiagnosed illness.  



Entitlement to service connection for a disability claimed as 
joint pain on a direct basis

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's problem with a claim for service connection for 
"joint pain" on a direct basis, arises with the first 
element of Hickson, which is evidence of current disability.  
She has provided no medical evidence to show current 
diagnoses of the claimed disorder.  Post service treatment 
and examination records dated as late as 2006 failed to 
document any diagnoses regarding such disability.  

The examiners have listened to her complaints and symptoms 
regarding her joint pain, however, there are no diagnoses of 
a disability claimed as "joint pain."  Without proof of a 
current disability, there can be no valid claim.  See, 
Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In regard to her other diagnosed orthopedic disabilities, the 
service medical records reflect that the veteran complained 
of left shoulder, bilateral wrist and bilateral shin 
problems.  There were no complaints or treatment regarding 
her knees.  The Board points out that service connection has 
been granted for bilateral wrist and bilateral shin 
disabilities.  

As noted above, the veteran was examined for left shoulder 
and bilateral knee disabilities in October 2006.  There were 
no definitive diagnoses regarding these disabilities.  The 
Board notes that service connection is generally not in order 
for "mere" pain, rather a diagnosed disorder is generally 
necessary to establish entitlement.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  
Therefore, service connection cannot be granted on a direct 
basis for these disabilities.  

In regard to the diagnosed spondylosis, during service in May 
1995, she also complained of low back pain in conjunction 
with treatment for yeast infection and urinary tract 
infection.  Significantly, there was no definitive diagnosis 
regarding a back problem.  There are no other complaints 
regarding back problems for the remainder of service.  In 
fact, the first diagnosis of a chronic back disorder, 
spondylosis, was many years after service.  Such a delay is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board also notes that the record does not 
contain any medical opinion which relates her currently 
diagnosed spondylosis of the lumbar spine or other non 
service connected diagnosed orthopedic disorders to the 
veteran's military service.  In fact, the only medical 
opinion of record indicates that the current lumbar spine 
disability is unrelated to military service.  The VA 
orthopedic examiner in 2006 reported that it was a less than 
50 percent chance that her current lumbar spine disability is 
related to service.  The only opinion of record that relates 
the current disorders to service is that of the veteran.  
However, she does not have the medical expertise to conclude 
that there is an etiological relationship between her 
disorders and military service.  



Entitlement to service connection for a disability manifested 
by fatigue, decreased concentration, memory loss, and sleep 
impairment on a direct basis

In regard to fatigue, memory loss, decreased concentration, 
and insomnia, the veteran was examined in January 2004.  A 
psychiatric study yielded a diagnosis of dysthymia.  However, 
as pointed out above, the VA examiner in 2006 did not 
diagnose a mental disorder or a chronic disorder related to 
insomnia, fatigue or loss of concentration.  While there is 
no current diagnosis of a chronic disability associated with 
the veteran's complaints of insomnia and fatigue, the Board 
finds that the 2004 diagnosis of dysthymia satisfies the 
first element of Hickson.  

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
fatigue, decreased concentration, memory loss, sleep 
impairment or any disability of a psychiatric nature.  
Furthermore, the first diagnosis involving complaints of 
sleep impairment or fatigue is in 2004, when the veteran was 
examined by the VA, over 5 years after service.  

The Board notes that the record contains a statement of a VA 
psychologist who reported that the veteran's problems 
(dysthymia) clearly began during service.  Significantly, 
however, this examiner also reported that the veteran's 
claims file was not available.  Consequently, the opinion is 
based on the veteran's history alone.  The United States 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

As noted above, the service medical records do show any 
complaints regarding sleep impairment, fatigue, memory loss, 
or decreased concentration.  While the Board does not 
question the memory of the veteran; there is no objective 
evidence to support her contentions, and she is not qualified 
to make medical findings.  It would require excessive 
speculation to grant service connection based on a medical 
opinion that is not supported by the record.   

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims for service connection for a 
disorder claimed as fatigue, memory loss, decreased 
concentration and sleep impairment.


ORDER

Service connection for chronic disability resulting from an 
illness or combination of illnesses manifested by fatigue, 
decreased concentration, memory loss and sleep impairment, 
noted as due in part to dysthymia, claimed as secondary to 
the Persian Gulf War is denied.  

Service connection for chronic disability resulting from an 
illness or combination of illnesses manifested by joint pain, 
including to the back, claimed as secondary to the Persian 
Gulf War is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


